IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

BARBARA ANN KELLY AND               NOT FINAL UNTIL TIME EXPIRES TO
GREGORY MYERS,                      FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellants,
                                    CASE NO. 1D15-2088
v.

BANK OF AMERICA,
NATIONAL ASSOCIATION,

      Appellee.

_____________________________/

Opinion filed July 6, 2017.

An appeal from the Circuit Court for Walton County.
Thomas R. Santurri, Judge.

Charles F. Beall, Jr. of Moore, Hill & Westmoreland, P.A., Pensacola, for
Appellants.

Dean A. Morande and Michael K. Winston of Carlton Fields Jorden Burt, P.A., West
Palm Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.